Citation Nr: 1527946	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for hammertoe of the right fifth toe.

2.  Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine in excess of 20 percent prior to November 17, 2008, and in excess of 40 percent beginning June 1, 2009.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the March 2008 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a May 2015 video conference hearing, the transcript of which is included in the record.

Regarding the claim for an increased rating for the Veteran's spine disability, the Veteran filed his claim for increase on August 11, 2007.  In a March 2008 rating decision, the RO continued the 20 percent evaluation.  The Veteran filed a timely notice of disagreement in August 2008.  Thereafter, an October 2009 rating decision granted a temporary 100 percent evaluation, effective November 18, 2008, based on surgical treatment necessitating convalescence for the lumbar spine disability.  A 20 percent evaluation was continued beginning June 1, 2009.  In a following July 2010 rating decision, the RO increased the Veteran's lumbar spine rating to 40 percent effective June 1, 2009.  As such, the Board will consider whether a higher rating in excess of 20 percent is warranted for the period prior to November 18, 2008 
(i.e., prior to the assignment of the 100 percent temporary rating), and whether a rating in excess of 40 percent is warranted beginning June 1, 2009 (i.e., after the expiration of the 100 percent temporary rating).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the May 2015 Board hearing, the Veteran raised the issue of unemployability.  See Board Hearing at pg. 15.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue.

The issues of (1) an increased rating for DDD of the lumbar spine in excess of 20 percent prior to November 17, 2008, and in excess of 40 percent beginning June 1, 2009; and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period, the Veteran's hammertoe of the right fifth toe disability has affected all toes on the right foot.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for right foot hammertoes disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.72, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Here, the Board is granting the maximum schedular rating for hammertoes.  The remaining issues are being remanded.  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2014). 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating for Hammertoes

The Veteran has been granted a noncompensable rating for hammertoe of the right fifth toe under 38 C.F.R. § 4.72, Diagnostic Code 5282.  He contends that a compensable rating is warranted.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's hammertoe deformity has affected all toes on the right foot.  

Under Diagnostic Code 5282, single hammertoe deformity warrants a noncompensable rating and all toes with hammertoe, unilateral, without claw foot, warrant a 10 percent rating.

In a February 2014 VA foot examination, the Veteran reported numbness in the right 5th toe since his surgery in 2013.  He also noted pain with usual shoes size and had to wear custom shoes to help relieve the pain.  Upon physical examination, the Veteran did not have Morton's neuroma, metatarsalgia, hallux valgus, claw foot, malunion or nonunion of the tarsal or metatarsal bones, weak foot, or any other foot injuries.  It was noted, however, that the Veteran had hammer toes affecting all toes on the right foot.  

During the May 2015 Board hearing, the Veteran also testified that his hammertoe disability affected all toes on the right foot.  See Board Hearing at pg. 17.  

The Board acknowledges that the Veteran is only service-connected for hammertoe of the right fifth toe.  However, the evidence of record demonstrates that his hammertoe disability has affected all toes on the right foot.  See February 2014 VA examination report.  As such, the Board finds that the Veteran's hammertoe disability more nearly approximates a 10 percent rating under Diagnostic Code 5282.  As a 10 percent rating for hammertoes is the maximum rating permitted under Diagnostic Code 5282, a higher rating under this code is not permissible.

The Board has also considered whether any separate ratings could be assigned under any other potentially applicable rating codes.  As weakfoot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus and malunion or nonunion of the tarsal or metatarsal bones were not shown during the February 2014 VA examination, nor alleged by the Veteran, ratings under these Diagnostic Codes are not warranted.  See generally 38 C.F.R. § 4.71a , Diagnostic Codes 5277-5283.  Because DC 5282 specifically rates hammertoe, DC 5284 is not for application based on its own terms.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Accordingly, the Board finds that a 10 percent rating, but no higher, is warranted for hammertoes of the right foot.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected hammertoe disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in Diagnostic Code 5282 contemplate the Veteran's symptoms and impairment, and reasonably describe the hammertoe disability level and symptomatology, specifically, all toes being affected by the Veteran's hammertoe disability.  38 C.F.R. § 4.72, Diagnostic Code 5282.  The Veteran has been assigned the maximum rating under Diagnostic Code 5282.  Further, although the Board has considered whether any separate ratings could be assigned under any other potentially applicable rating codes, the Veteran has not been found to have any other foot disability, including Morton's neuroma, metatarsalgia, hallux valgus, claw foot, malunion or nonunion of the tarsal or metatarsal bones, weak foot, or any other foot injuries.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected hammertoe disability is specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.
 

ORDER

A 10 percent rating, but no higher, for hammertoes of the right foot is granted.


REMAND

The Veteran was last afforded a VA spine examination in September 2007, over seven years ago.  In a July 2010 rating decision, the RO noted that it had obtained an addendum examination for the Veteran's spine disability on March 2, 2010; however, a review of the evidence of record does not contain the March 2010 examination.  On remand, this evidence should be associated with the claims file.

Further, in a May 2011 statement, submitted after the September 2007 VA examination and March 2010 addendum examination, the Veteran reported that his spine disability had "worsened" and was "causing additional problems."  During the May 2015 Board hearing, the Veteran also testified that he has experienced worsening symptoms, including increased pain.  See Board Hearing Transcript at pgs. 8-9.  For these reasons, the Board finds that the Veteran should be afforded a new VA spine examination to assist in determining the current level of severity of his service-connected lumbar spine disability.

Further, during the May 2015 Board hearing, the Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits due to his spine disability.  To ensure that the record is complete, the RO/AMC should obtain records with the Veteran's award of SSA benefits as such records may be relevant to the current appeal and must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also 38 C.F.R. § 3.159(c)(2).

The Board's remand regarding the claim for an increased disability rating for the Veteran's lumbar spine disability may have an outcome regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issue of an increased disability rating for the spine disability, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Request from the SSA all medical records upon which the Veteran's claim or award of disability benefits was based.  All records obtained or any response received should be associated with the claims folder.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must notify the Veteran of the specific records that it is unable to obtain, explain the efforts VA has made to obtain that evidence, and describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Obtain updated VA treatment records and associated them with the record.  Any negative responses should be properly documented in the record.

3.  Associate with the electronic claims file the March 2, 2010 VA spine addendum examination report.  

4.  Schedule the Veteran for the appropriate VA examination in order to assist in determining the current severity of his lumbar spine disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file, to include any private orthopedic treatment records, should be reviewed by the examiner in connection with the examination.

The examiner should discuss the functional impairment caused solely by the Veteran's service-connected disabilities, particularly with respect to his ability to secure or follow substantially gainful employment consistent with his education and occupational experience.  A rationale for all opinions and conclusions reached must be provided.

5.  After completion of the foregoing and all other necessary development, readjudicate the issues on appeal. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


